Citation Nr: 1603180	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-26 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).   

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

7.  Entitlement to a rating in excess of 20 percent for diabetes.  

8.    Entitlement to a rating in excess of 20 percent for right shoulder disability. 


9.  Entitlement to an effective date prior to November 24, 2011 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

10.  Entitlement to a separate evaluation for posttraumatic stress disorder (PTSD).   

11.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In pertinent part, the Veteran requested a hearing before the Board in relation to the claim for service connection for basal cell carcinoma.  The requested hearing was conducted in January 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.  In August 2011, the claim was remanded for further development.  In December 2015, the Board requested an expert medical opinion from the Veteran's Health Administration (VHA).  In January 2015, that opinion was provided.  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD), hypertension, hepatitis C and allergic rhinitis, and for an initial rating in excess of 10 percent for tinnitus, a rating in excess of 20 percent for diabetes, in excess of 20 percent for right shoulder disability, and for an effective date prior to November 24, 2011 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), entitlement to a separate evaluation for posttraumatic stress disorder (PTSD), and, entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's basal cell carcinoma is at least as likely as not the result of herbicide exposure and sun exposure during service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell carcinoma, to include as secondary to exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for basal cell carcinoma, all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran alleges that his current basal cell carcinoma is due to herbicide exposure during his Vietnam service and/or sun exposure during his Vietnam service.  The Veteran served in Vietnam from May 1971 to March 1972.  Thus, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  He has also credibly reported that he received significant sun exposure during his tour of duty in Vietnam, indicating that his service as an infantryman involved riding in convoys for long hours without protection from the sun.  

In June 2012, a VA clinician opined that the basal cell carcinoma (BCC) was less likely than not incurred in or caused by herbicide exposure, because BCC was not among the diseases which may be presumed to result from herbicide exposure, but noted that the effect of in-service sun exposure was speculative.  

Because the June 2012 opinion did not address all aspects of the claim for service connection, another expert medical opinion was requested.  In a January 2016 opinion, a VA dermatologist cited new research evidence showing that basal cell carcinoma is statistically linked to exposure to herbicides during service.  The dermatologist also opined that sun exposure during service was at least as likely as not linked to development of BCC.  The January 2016 opinion included a detailed rationale, and the Board finds the 2016 opinion more probative than the 2012 opinion.  

Consequently, the weight of the evidence indicates that the Veteran's current basal cell carcinoma is related to his sun exposure and presumed herbicide exposure, and service connection for this disability is warranted.  38 C.F.R. § 3.303, 3.307; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for basal cell carcinoma, to include as due to exposure to herbicides and/or sun exposure in service, is granted.  


REMAND

After the Veteran testified before the Board in January 2011, the RO, in a May 2012 rating decision, granted service connection for tinnitus.  The Veteran disagreed with the initial rating assigned for that disability.  The May 2012 decision also denied ratings in excess of 20 percent for diabetes and right shoulder disability and denied service connection for GERD, hypertension, hepatitis C and allergic rhinitis.  In a December 2012 rating decision, the RO granted entitlement to a TDIU; the Veteran disagreed with the assigned effective date.  

In a December 2013 rating decision, the RO denied entitlement to financial assistance with the purchase of an automobile and adaptive equipment or adaptive equipment only.  The RO denied a claim for a separate grant of service connection and evaluation for PTSD as separate from service-connected schizophrenia.  

The Veteran has submitted statements recognized by the RO as timely notices of disagreement in relation to all of these issues.  However, the electronic record before the Board does not reflect that further adjudication of the claims has continued following the notices of disagreement.  A subsequent statement of the case or supplement statement of the case following each NOD is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  These claims are not currently before the Board for appellate review.  The claims will only come before the Board on appeal if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

1.  The AOJ should issue a statement of the case (SOC) to the Veteran addressing the matters of entitlement to service connection for gastroesophageal reflux disease (GERD), hypertension, hepatitis C and allergic rhinitis; entitlement to an initial rating in excess of 10 percent for tinnitus; entitlement to a rating in excess of 20 percent for diabetes; entitlement to a rating in excess of 20 percent for right shoulder disability; entitlement to an effective date prior to November 24, 2011 for the award of TDIU; entitlement to a separate grant of service connection and separate evaluation for posttraumatic stress disorder (PTSD); and entitlement to financial assistance with the purchase of an automobile and adaptive equipment or adaptive equipment only.  

The SOC should include citation to all relevant law and regulations pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b) (2015).  

2.  Then, if, but only if, an appeal is timely perfected, each issue for which appeal is perfected should be returned to the Board for further appellate consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


